Exhibit 10.1
PURCHASE AGREEMENT


This Purchase Agreement (the "Agreement") is effective as of June 24th, 2016,
and is by and between Rapid Fire Marketing group, with address at 1530 Jamacha
Rd Suite D, El Cajon, CA 92019 (the "Purchaser") and EWSD 1, with address at 600
Wilshire Blvd, Suite 1500, Los Angeles, CA 9001 (the "Seller").  Purchaser and
Seller are referred to individually as a "Party" and collectively as the
"Parties."


WHEREAS, the Seller desires to sell to the Purchaser certain hemp oil Goods (the
"Goods"), for the purpose of making products to resell and distribute; and


WHEREAS, the Purchaser desires to accept delivery of the Goods and to make
necessary payment for the Goods on the terms and subject to the conditions set
forth in this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the Parties hereto both acknowledge, the Seller and the Purchaser
hereby agree as follows:


1.  Shipping of Goods.  The Seller shall deliver, at Seller's sole cost and
expense, the Goods to the Purchaser's Premises located at 1530 Jamacha Rd Suite
D, El Cajon, San Diego, CA 92019. Any damage to the Goods during shipping shall
be the sole responsibility of the Seller.  Upon delivery, the Purchaser shall
accept delivery of the Goods.  Purchaser hereby acknowledges that it takes
possession and ownership of the Goods when delivered. Purchaser agrees to store
the Goods in accordance with the terms of this Agreement.


2.  Title.  The title to and property of the Goods shall remain with the Seller
until such time as the Goods are purchased and delivered to Buyer by Purchaser
or a third Party.


3.  Premises.  The Purchaser shall store the Goods in the following Premises:
1530 Jamacha Rd Suite D, El Cajon, San Diego, CA 92019 (the "Premises"). The
Purchaser shall store the Goods at its Premises so as to be at all times
segregated as best possible from all of the other inventory.


4.  Sale of the Goods.  Sale is deemed to be completed upon receipt of product
by the purchaser.


5.  Payments.  The Purchaser agrees to make payments according to the schedule
set forth in Exhibit A.


6.  Inspection.  The Purchaser shall have 10 days or until test results come
back. If no claim is made by Purchaser the sale is deemed complete and final.


8.  Term.  This term of this Agreement is from October 1, 2016 through October
1, 2017.


9.  Assignment.  Buyer and Seller shall not assign any of their rights under
this Agreement, or delegate the performance of any of the obligations or duties
hereunder, without the prior written consent of the Other party and any attempt
by either to so assign, transfer, or subcontract any rights, duties, or
obligations arising hereunder shall be void and of no effect.


11.  Notices.  Any notices, bills, invoices, or reports required by this
Agreement shall be deemed received on (a) the day of delivery if delivered by
hand during receiving Party's regular business hours or by facsimile before or
during receiving Party's regular business hours; or (b) on the second business
day following deposit in the United States mail, postage prepaid, to the
addresses set forth above for each Party, or to such other addresses as the
Parties may, from time to time, designate in writing pursuant to the provisions
of this section.


12.  Governing Law and Venue.  This Agreement is to be construed in accordance
with and governed by
Rapid Fire Purchase Agreement
Confidential
Page 1 of 4 
 
JG
 
ZO
Seller Initials
 
Purchaser Initials




--------------------------------------------------------------------------------




the internal laws of the State of California.  Venue for any legal action or
arbitration shall be the County of San Diego, State of California.


13.  Dispute Resolution.  All disputes under this Agreement shall be settled by
arbitration in Los Angeles County, State of California before a single
arbitrator pursuant to the commercial law rules of the American Arbitration
Association. Arbitration may be commenced at any time by any Party hereto giving
written notice to the other Party to a dispute that such dispute has been
referred to arbitration. Any award rendered by the arbitrator shall be
conclusive and binding upon the Parties hereto.  This provision for arbitration
shall be specifically enforceable by the Parties and the decision of the
arbitrator in accordance herewith shall be final and binding without right of
appeal.


14.  Severability.  If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable under present or future laws, such provisions
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect.


15.  Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY
DAMAGES, INCLUDING WITHOUT LIMITATION, BUSINESS INTERRUPTION, LOSS OF OR
UNAUTHORIZED ACCESS TO INFORMATION, DAMAGES FOR LOSS OF PROFITS, INCURRED BY THE
OTHER PARTY ARISING OUT OF THE SERVICES PROVIDED UNDER THIS AGREEMENT, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL
PURCHASER'S LIABILITY ON ANY CLAIM, LOSS OR LIABILITY ARISING OUT OF OR
CONNECTED WITH THIS AGREEMENT SHALL EXCEED THE AMOUNTS PAID BY PURCHASER TO
SELLER DURING THE ONE (1) MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING
RISE TO SUCH CLAIM OR ACTION.


16.  Indemnification.  Each Party shall at its own expense indemnify and hold
harmless, and at the other Party's request defend such Party its affiliates,
subsidiaries, successors and assigns officers, directors, employees,
sublicenses, and agents from and against any and all claims, losses,
liabilities, damages, demand, settlements, loss, expenses and costs (including
court costs) which arise directly or indirectly out of or relate to (a) any
breach of this Agreement, or (b) the gross negligence or willful misconduct of a
Party's employees or agents.


17.  Umbrella/Excess Liability insurance is acceptable to meet the above defined
requirements. Supplier shall cause each insurance Purchaser to provide the
insurance on an umbrella basis in excess over and no less broad than the
liability coverages required herein (including as to Purchaser's additional
insured status), with the same inception and expiration dates as Commercial
General Liability insurance, and with coverage that "drops down" for exhausted
underlying aggregate limits of liability coverage.


Each insurance policy should be occurrence based.  If the policy is claims-made,
the following additional requirements shall apply and must be noted on the
Certificate of Insurance:  1. Retroactive Date must not be later than the
commencement date of Supplier's relationship with Purchaser or cancellation date
of Seller's most recent occurrence based policy which such claims-made policy is
to replace, whichever is later; 2. Policy must contain "An option to purchase an
extended reporting period of 24 months."


Each Certificate of Insurance shall (1) show Seller as the Named Insured; (3)
provide information as is standard on the ACORD 25 Certificate of Liability
Insurance; (3) show the following as Certificate Holder and Additional Insured:
Rapid Fire Marketing, its subsidiaries and its Affiliates, 1530 Jamacha Rd Suite
D, El Cajon, CA 92019
Rapid Fire Purchase Agreement
Confidential
Page 2 of 4 
 
JG
 
ZO
Seller Initials
 
Purchaser Initials




--------------------------------------------------------------------------------




All insurance coverages are to be placed with insurers which (1) have a Best's
rating of no less than A: VII, and (2) are admitted insurance companies in the
State of California. All other insurers require the prior approval of Purchaser.
Such insurance coverage shall be maintained during the term of this Agreement. 
Purchaser shall be name as an additional insured on all policies of insurance
required by this Agreement.


18.  Entire Agreement; Amendment.  This Agreement is the final, complete and
exclusive agreement of the Parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous representations, discussions,
proposals, negotiations, conditions, communications and agreements, whether
written or oral, between the Parties relating to the subject matter hereof and
all past courses of dealing or industry custom. No modification of or amendment
to this Agreement shall be effective unless in writing and signed by each of the
Parties.


19.  Waiver.  The waiver by either Party of a breach of or a default under any
provision of this Agreement shall not be effective unless in writing and shall
not be construed as a waiver of any subsequent breach of or default under the
same or any other provision of this Agreement, nor shall any delay or omission
on the part of either Party to exercise or avail itself of any right or remedy
that it has or may have hereunder operate as a waiver of any right or remedy.


20.  Headings.  The headings used in this Agreement are for convenience only and
shall not be used to limit or construe the contents of any of the sections of
this Agreement.


21.  Non-Compete.  It is understood and acknowledged by the Parties that both
Parties will be marketing and selling the same Goods. This Agreement does not
imply any non-compete obligation on the part of either Party.  Purchaser is not
obligated to disclose any information about Purchaser's buyers. As such, Seller
will not have knowledge or information regarding Purchaser's customer base.


22.  Non-Disparagement.  The Parties agree that they will not engage in any
action or make any public or private comments that disparage the other Parties,
the Parties' employees or Parties' business practices; or that disrupt or impair
the Parties' normal operations or harm the reputation of the Parties with its
customers, suppliers, shareholders or the public; or that interfere with
existing contractual relationships with customers, suppliers or the Parties'
associates.  The Parties' obligations under this Section shall survive the
execution of this Agreement, and shall continue in perpetuity.


23.  Confidentially.  This existence of this Agreement, the Parties to this
Agreement, and all terms and conditions of this Agreement shall remain strictly
confidential between the Parties, unless agreed upon in writing.


IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
set forth above.  Note that this PO is only considered binding when Mr. Osachi
is named President of Rapid Fire Inc. On June 24th 2016.


SELLER
EWSD 1
 
 
 
JEFF GOH
PURCHASER
Rapid Fire
 
 
 
ZIYAD OSACHI
By:  Jeff Goh
Its:  President
By: Ziyad Osachi
Its:  President





Rapid Fire Purchase Agreement
Confidential
Page 3 of 4 
 
JG
 
ZO
Seller Initials
 
Purchaser Initials




--------------------------------------------------------------------------------


Exhibit A


Pricing and Terms




Goods:  All Goods provided under this Agreement shall be manufactured and
processed under CGMP compliance.  All Goods provided under this Agreement shall
be derived from industrial hemp that is legal for distribution in the United
States.


Quarantine:  All Goods received by Purchaser shall be quarantined for such
amount of time as is required to be analyzed by Purchaser.


Certificate of Analysis.  Seller shall provide a Certificate of Analysis (COA)
for all Goods.  The COA delivered by Seller to Purchaser shall:  (i) be true,
correct and authentic in all respects, and represent accurately the percentage
of Cannabinoids contained in the Goods; (ii) reflect that the Goods contain
below 0.3% THC; (iii) reflect that the Goods contain no harmful toxins or
contaminants, or that such levels of toxins or contaminants are at acceptable
levels pursuant to regulations established by the applicable governmental agency
or regulatory body. In the event that there are any discrepancies between the
Seller and Purchaser's COA's, then that product batch shall be put on hold and
not sold until both parties agree in writing to final numbers and pricing. (iv)
CBD oil shall test at 93% Cannabinoids of total volume.


Minimum Pricing:  Not to exceed 1 cent per milligram. In the event that Seller
is not able to achieve Minimum pricing, Seller shall request in writing from
Purchaser a price change. Purchaser may agree in writing to receive Goods at the
new price.


Quantity:  Purchaser shall commit to buy 200 kgs from now through February 28,
2017.  Total purchase price is $2,000,000. Purchaser shall buy in minimum
quantities of 10 kg per order.  Delivery of product shall commence on or around
October 1, 2016.  Delivery may commence earlier at the written approval of both
parties. Delivery of product needs to be delivered in 14 days from order being
placed.


Payments Terms:  Purchaser shall make the following payments:
A.
50% of the product price at the time of order

B.
50% of the product price 15 days after delivery























Rapid Fire Purchase Agreement
Confidential
Page 4 of 4 
 
JG
 
ZO
Seller Initials
 
Purchaser Initials


